Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 9, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159676(81)(83)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                     SC: 159676                                         Justices

  v                                                                  COA: 338418
                                                                     Macomb CC: 2015-001559-FC
  CURTIS LEE HAMPTON,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief submitted on
  September 21, 2020, is accepted as timely filed. On further order of the Chief Justice, the
  motion of plaintiff-appellee to extend the time for filing its supplemental brief is
  GRANTED. The supplemental brief will be accepted as timely filed if submitted on or
  before December 7, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 9, 2020

                                                                               Clerk